AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case
                                                                                                      I
                                                                                                      I

                                    UNITED STATES DISTRICT Col fRT J                                       OCT 2 ~ 2019
                                         SOUTHERN DISTRICT OF CALIFORNli                            c1,          . .     ········1T
                                                                                                SOUTHchi ,      ··• > T •: , ,i<JRNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A '                  N ,I. T ..CASK_, ______ . PUTY

                               V.                                   (For Offenses Committed On or After November 1, 1987)
          Erick Alexander LOPEZ-GONZALEZ
                                                                       Case Number:         19cr2525-AGS
          aka Erick Alexander Lopez-Hernandez

                                                                    ZAINAB KHAN, FD
                                                                    Defendant's Attorney
REGISTRATION NO.                75447298


The Defendant:
 IZl pleaded guilty to count(s)      1 OF THE SUPERSEDING MISDEMEANOR INFORMATION

 D   was found guilty on count(s)
     after a nlea of not <!niltv.
 Accordingly, the defendant is adiudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Connt
 Title & Section                    Natnre of Offense                                                                  Nnmber(s)
 8 USC 1325 (a)(!)                  IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                     I
                                    (MISDEMEANOR)




       The defendant is sentenced is provided on page 2 of this judgment

 D     The defendant has been found not guilty on count(s)

 IZl Count(s) UNDERLYING COUNTS                                are Dismissed without prejudice on the motion of the United States.

 IZl   Assessment : REMITTED



 IZl No fine                D Forfeiture pursuant to order filed                                          , included herein.
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
 material change in the defendant's economic circumstances.




                                                                     HON.        G. SCHOPLER
                                                                     UNITED STATES MAGISTRATE JUDGE


                                                                                                                       19cr2525-AGS
EFENDANT:                Erick Alexander LOPEZ-GONZALEZ                   aka                     Judgment - Page 2 of2
                         Erick Alexander Lopez-Hernandez
CASE NUMBER:             l 9cr2525-AGS

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (136 DAYS)




•     Sentence imposed pursuant to Title 8 USC Section l 326(b).
•     The court makes the following recommendations to the Bureau of Prisons:




 •    The defendant is remanded to the custody of the United States Marshal.

 •    The defendant shall surrender to the United States Marshal for this district:

      •     at
               ---------                  A.M.                on
                                                                   ------------------
      •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •    Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                           to
                                -------------
 at                                       , with a certified copy of this judgment.
      ------------


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                         19cr2525-AGS
